          Case 2:15-cr-00114-JS Document 83 Filed 09/13/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                       :
                                               :       CRIMINAL ACTION
             vs.                               :
                                               :       NO. 15-CR-114
AMIN DE CASTRO                                 :


                                         MEMORANDUM


Chief Judge Juan R. Sánchez                                                 September 13 , 2021


      Amin De Castro has filed a counseled Petition for Writ of Error Coram Nobis by which he

seeks to vacate his 2017 conviction of being an alien in possession of a firearm in violation of 18

U.S.C. § 922(g)(5)(A). Because the case upon which De Castro relies in support of his petition is

not to be retroactively applied on collateral review and because he has not satisfied the

requirements for plain error relief, the petition will be denied.

FACTUAL BACKGROUND

      De Castro is a native of the Dominican Republic, who initially entered the United States on

a passport from that country. In August 2012, he married a United States citizen. In January 2014,

his wife submitted a Petition for Alien Relative (Immigration Form I-130) on his behalf. U.S.

Citizenship and Immigration Services issued a Notice approving the petition on June 10, 2014.

On July 25, 2014, the U.S. Department of State notified De Castro that his immigrant visa

application was eligible for further processing by the National Visa Center.

      On September 22, 2014, a Philadelphia Police officer approached De Castro outside a vacant

flower shop on the 1800 block of North 31st Street, believing he fit the description of a suspect



                                                   1
          Case 2:15-cr-00114-JS Document 83 Filed 09/13/21 Page 2 of 11




who reportedly had pointed a gun at children at that location. De Castro complied with the officer’s

request that he take his hand out of his pocket and in doing so, he revealed a pistol grip protruding

from his pocket. The officer removed the weapon—a loaded Bersa Thunder .380 caliber pistol—

and asked De Castro if he had identification or a license to carry a firearm. De Castro, who admits

that he knew he was an alien, acknowledged that he had neither. He was arrested that day and was

later charged by indictment with the offense of being an alien in possession of a firearm in violation

of 18 U.S.C. § 922(g)(5)(A).

      De Castro was tried before a jury and convicted on September 27, 2016. However, the

conviction was vacated and a new trial ordered on February 3, 2017, when the undersigned granted

De Castro’s Motion for a New Trial, finding trial counsel provided constitutionally deficient

representation. In lieu of a new trial, De Castro opted to plead guilty. He was sentenced to time-

served, a two-year period of supervised release, and a special assessment of $100.00. He appealed

from the judgment of sentence, which the Third Circuit affirmed on October 29, 2018.

      In the Petition for Writ of Error Coram Nobis, De Castro avers that on May 4, 2017, an

Immigration Judge found he qualified as a lawful permanent resident and granted his request for

voluntary departure to the Dominican Republic. He is thus no longer in custody and is not eligible

for relief under 28 U.S.C. § 2255. He filed the instant petition on July 22, 2020, seeking relief

from his conviction on the ground that the Government failed to prove he knew he was an alien

who was illegally or unlawfully in the United States in compliance with the U.S. Supreme Court’s

June 21, 2019 decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). The Government

responded to the petition on December 17, 2020, and the Court held oral argument on the petition

on April 14, 2021.




                                                  2
            Case 2:15-cr-00114-JS Document 83 Filed 09/13/21 Page 3 of 11




DISCUSSION

        “The writ of coram nobis was available at common law to correct errors of fact, … was

allowed without limitation of time for facts that affect the ‘validity and regularity’ of the judgment,

and was used in both civil and criminal cases.” United States v. Morgan, 346 U.S. 502, 507 (1954)

(citations omitted).1 More recently, it has been used as a means of collaterally attacking a criminal

conviction for a person who is no longer “in custody” and who therefore cannot seek habeas relief

under 28 U.S.C. § 2255 or 28 U.S.C. § 2241. Chaidez v. United States, 568 U.S. 342, 345 n.1

(2013); Wall v. Kholi, 562 U.S. 545, 552 (2011). The power and authority to issue the writ

emanates from the All Writs Act, 28 U.S.C. § 1651.2 Morgan, 346 U.S. at 506-507.

        “Coram nobis is an extraordinary remedy and a court’s jurisdiction to grant relief is of

limited scope.” Stoneman, 870 F.2d at 106 (citing United States v. Cariola, 323 F.2d 180, 184 (3d

Cir. 1963)). Coram nobis relief may not issue if alternative remedies, such as habeas corpus, are

available. Ragbir v. United States, 950 F.3d 54, 62 (3d Cir. 2020) (citing United States v. Denedo,

556 U.S. 904, 911 (2009)). “Use of the writ is appropriate to correct errors for which there was

no remedy available at the time of trial and where ‘sound reasons’ exist for failing to seek relief

earlier.” Id. (quoting Morgan, 346 U.S. at 512). Thus, where a party is no longer in custody for



1
 Coram nobis no longer has application in civil cases, having been abolished by Federal Rule of
Civil Procedure 60(b). United States v. Stoneman, 870 F.2d 102, 105 n.6 (3d Cir. 1989).
2
    Titled simply “Writs,” Section 1651 reads:

                 (a) The Supreme Court and all courts established by Act of Congress may
                 issue all writs necessary or appropriate in aid of their respective jurisdictions
                 and agreeable to the usages and principles of law.

                 (b) An alternative writ or rule nisi may be issued by a justice or judge which
                 has jurisdiction.
                                                    3
           Case 2:15-cr-00114-JS Document 83 Filed 09/13/21 Page 4 of 11




purposes of § 2255 but faces continuing consequences as a result of being convicted, coram nobis

can fill that gap. Id.; United States v. Rhines, 640 F.3d 69, 71 (3d Cir. 2011); see also Mendoza v.

United States, 690 F.3d 157, 159 (3d Cir. 2012) (“The rare remedy of a writ of error coram nobis

may be ‘used to attack allegedly invalid convictions which have continuing consequence, when

the petitioner has served his sentence and is no longer ‘in custody’ for purposes of 28 U.S.C. §

2255.’” (quoting Stoneman, 870 F.2d at 105-106)). “[T]he standard for obtaining relief” pursuant

to the writ “is more stringent than that applicable on direct appeal or in habeas corpus.” Ragbir,

950 F.3d at 62.

       At the outset, the Court takes note of the Third Circuit’s March 2020 decision in In re

Sampson, 954 F.3d 159, 161 (3d Cir. 2020) (per curiam). In that case, Petitioner Sampson had

sought leave to file a second or successive § 2255 petition. The onus was therefore on him to show

that his motion either contained newly discovered evidence that would have been sufficient to

establish that no reasonable factfinder would have found him guilty or a new rule of constitutional

law made retroactive to cases on collateral review that was not previously available. 28 U.S.C. §

2255(h).    In ruling that Sampson had failed to meet the standard for certification of a

second/successive petition, the Third Circuit found that the Supreme Court “did not set forth a new

rule of constitutional law” in Rehaif. Id. “Rather it addressed what the statutes enacted by

Congress require for a conviction under 18 U.S.C. §§ 922(g) and 924(a)(2).” Id. (emphasis in

original). While Sampson’s assertion that the “Supreme Court in Rehaif, had overturned a long-

established interpretation of an important criminal statute,” … “that [did] not transform its decision

into a rule of constitutional law.” Id. As Sampson had failed to make “the required prima facie

showing that his claim rests on a new, retroactively applicable rule of constitutional law,” his

application to file a second or successive § 2255 motion on the basis of Rehaif was denied.



                                                  4
          Case 2:15-cr-00114-JS Document 83 Filed 09/13/21 Page 5 of 11




       The Court acknowledges that Sampson may not be technically binding on this case as it

concerned an application to file a second/successive § 2255 application and not a petition for

coram nobis relief. However, as Ragbir, Rhines and Stoneman all counseled, the standard for

obtaining relief pursuant to the writ “is more stringent than that applicable on direct appeal or in

habeas corpus.” 950 F.3d at 62. Thus, the Court believes Sampson’s reasoning applies and De

Castro’s petition is properly denied on this basis. Regardless, De Castro’s application fails in any

event and in recognition of the judicial interests in finality, completeness and economy, the Court

shall now explain why.

     It has been said that “[c]oram nobis relief is limited and seeks out errors of the most

fundamental character – the kind that renders the proceeding itself irregular and invalid.” Ragbir,

supra. Earlier proceedings are presumptively correct and the petitioner bears the burden to show

otherwise. Id. There are “five prerequisites for coram nobis relief: the petitioner (1) is no longer

in custody; (2) suffers continuing consequences from the purportedly invalid conviction; (3)

provides sound reasons for failing to seek relief earlier; (4) had no available remedy at the time of

trial; and (5) asserted error(s) of a fundamental kind.” Id. Applying this standard, the Court finds

that Mr. De Castro has made a satisfactory showing of the five pre-conditions required to merit

consideration of his coram nobis petition. As noted, the record evinces De Castro pled guilty to

the charge of being an alien in possession of a firearm in violation of 18 U.S.C. § 922(g)(5)(A).

He was sentenced on April 12, 2017 to time served, two years of supervised release, and a $100.00

special assessment. On appeal, the Third Circuit affirmed the judgment of sentence, and an

Immigration Judge granted his request for voluntary departure to his country of origin. He is thus

no longer in custody, and because he is effectively barred from re-entry to the United States, he

suffers from continuing consequences from his conviction. Rehaif v. United States was not decided



                                                 5
             Case 2:15-cr-00114-JS Document 83 Filed 09/13/21 Page 6 of 11




until June 21, 2019, and thus in the highly unlikely event that it should be deemed retroactively

applicable to coram nobis petitions, the Court finds that a sound reason would exist to excuse his

failure to seek relief earlier.3

         The Court additionally finds the fourth element—unavailability of the remedy at time of

trial—is satisfied. “Until Rehaif, § 922(g) had not been understood as the Supreme Court

interpreted it there. No knowledge-of-status element had previously been perceived in the statute,

and no proof of it was required.” United States v. Nasir, 982 F.3d 144, 161 (3d Cir. 2020) (en

banc).     Hence, at the time of trial and his subsequent decision to plead guilty, a Rehaif claim

simply did not exist for De Castro.

         Finally, the Court finds De Castro is in fact raising an “error of a fundamental kind” in that

his request for relief is premised upon the Government’s alleged failure to prove an essential

element of the offense of which he stands convicted.            It has been established “[t]he term

‘fundamental’ refers to ‘defects which inherently result in a complete miscarriage of justice…; the

kind that renders the proceeding itself irregular and invalid.’” Ragbir, 950 F.3d at 63 (quoting

Davis v. United States, 417 U.S. 333, 346 (1974), and United States v. Woods, 986 F.2d 669, 676

(3d Cir. 1993)). It is axiomatic that the failure to prove an essential element of an offense

constitutes plain error which can constitute a miscarriage of justice. United States v. Castro, 704




3
  The Court also acknowledges that there was still a delay of some 13 months between the issuance
of the decision in Rehaif and the filing of De Castro’s petition for coram nobis relief and that the
Government therefore makes a cogent argument that sound reasons for his failure to seek relief
earlier do not exist. De Castro, however, also advances a reasonable explanation for the delay
insofar as he is no longer residing in the United States and thus does not have easy or ready access
to legal resources or to his attorney. In view of De Castro’s current residency and in further
recognition of the truly unusual and extenuating circumstances posed by the Covid-19 pandemic,
the Court believes the interests of justice are best served by deeming this third prerequisite
satisfied.
                                                    6
             Case 2:15-cr-00114-JS Document 83 Filed 09/13/21 Page 7 of 11




F.3d 125, 138 (3d Cir. 2012); United States v. Jones, 471 F.3d 478, 480 (3d Cir. 2006). The

necessary prerequisites having been shown, the Court turns to the merits of De Castro’s petition.

      De Castro stands convicted of a violation of 18 U.S.C. § 922(g)(5)(A), which makes it

unlawful “for any person … who, being an alien … is illegally or unlawfully in the United States;

… to … possess in or affecting commerce[] any firearm or ammunition ….” Further, under 18

U.S.C. § 924(a)(2), outlining the penalties for violations of the Firearms Act, 18 U.S.C. § 921 et.

seq., “[w]hoever knowingly violates subsection … (g) … of section 922 [18 U.S.C. § 922] shall

be fined as provided in this title, imprisoned not more than 10 years, or both.” 18 U.S.C. §

924(a)(2).

      In Rehaif v. United States, the case upon which De Castro relies to support his coram nobis

petition, the Supreme Court for the first time addressed the meaning and scope of the word

“knowingly” in the context of a violation of § 922(g)(5)(A). Reasoning that “by specifying that a

defendant may be convicted only if he ‘knowingly violates’ § 922(g), Congress intended to require

the Government to establish that the defendant knew he violated the material elements of §

922(g).” The Supreme Court stated:

       We hold that that the word “knowingly” applies both to the defendant’s conduct
       and to the defendant’s status. To convict a defendant, the Government therefore
       must show that the defendant knew he possessed a firearm and also that he knew
       he had the relevant status when he possessed it.

Rehaif, 139 S. Ct. at 2194, 2196. Here, De Castro asserts that because the Court never informed

him that the Government was required to prove both that he knew he was in possession of a firearm

and that he knew he was illegally in the country, his conviction under the foregoing statutes is

invalid.

   It is the "general rule that a constitutional error does not automatically require reversal of a

conviction. Chapman v. California, 386 U.S. 18, 24 (1967). "If the government can show 'beyond

                                                7
          Case 2:15-cr-00114-JS Document 83 Filed 09/13/21 Page 8 of 11




a reasonable doubt that the error complained of did not contribute to the verdict obtained,' then the

error is deemed harmless and the defendant is not entitled to reversal.'" Weaver v. Massachusetts,

137 S. Ct. 1899, 1907 (2017). However, where, an error "affects the framework within which the

trial proceeds," it is structural and defies harmless error analysis. Id, at 1903 (citing Arizona v.

Fulminante, 499 U.S. 279, 310 (1991). When a structural error is objected to and then raised on

direct review, the defendant is entitled to relief without any inquiry into harm." Id.

    De Castro also claims he did not know he was illegally in the United States, and in fact he

reasonably believed he was lawfully present because the I-130 petition had been approved and he

had been advised his visa application was eligible for further processing. The Government rejoins

that this argument is unavailing given that the language contained in the Indictment clearly avers

the necessary elements of the offense with which Mr. De Castro was charged:

       On or about September 22, 2014, in the Eastern District of Pennsylvania, defendant
       AMIN DE CASTRO, an alien, and native and citizen of the Dominican Republic,
       who was unlawfully in the United States, knowingly possessed in and affecting
       interstate commerce a firearm, that is a Bersa, model Thunder 380, 380-caliber
       pistol with serial number D65395, loaded with 8 live rounds of .380 caliber
       ammunition and 1 live round in the chamber.

       In violation of Title 18, United States Code, Section 922(g)(5)(A).

      The Government is generally correct that where the language of an indictment substantially

tracks the language of the statute, the indictment is sufficient on its face. See, United States v.

DeLaurentis, 230 F.3d 659, 661 (3d Cir. 2000). But while the indictment may be sufficient, more

is required under § 924(a)(2). Hence, Greer v. United States, 141 S. Ct. 2090 (2021), is dispositive

of the matter at hand.

      Greer involved two separately - convicted felons in possession of firearms (one of whom

had pled guilty). Since Rehaif was decided after their guilty plea and trial, the defendants raised

new mens rea claims on appeal in an effort to overturn their convictions. The question before the

                                                 8
           Case 2:15-cr-00114-JS Document 83 Filed 09/13/21 Page 9 of 11




Court in Greer was whether the defendants were entitled to plain error relief for their unpreserved

Rehaif claims.4 Rule 52(b) provides “[a] plain error that affects substantial rights may be

considered even though it was not brought to the Court’s attention.” Fed. R. Crim. P. 52(b). Given

that Rule 52(b) is permissive, not mandatory, a defendant must satisfy three threshold requirements

to establish eligibility for plain error relief:

        First, there must be an error. Second, the error must be plain. Third, the error must
        affect “substantial rights,” which generally means that there must be “a reasonable
        probability that, but for the error, the outcome of the proceeding would have been
        different.” … If those three requirements are met, an appellate court may grant
        relief if it concludes that the error had a serious effect on “the fairness, integrity or
        public reputation of judicial proceedings.”

Greer, 141 S. Ct. at 2096-97 (citing Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904-

05(2018), and United States v. Olano, 507 U.S. 725, 735-737 (1993)).

      The burden of establishing entitlement to plain error relief lies with the defendant and can

only be satisfied by establishing all four requirements. Id. at 2097 (citing United States v.

Dominguez Benitez, 542 U.S. 74, 82 (2004)). In the context of a guilty plea, the defendant “has

the burden of showing that, if the District Court had correctly advised him of the mens rea element

of the offense, there is a ‘reasonable probability’ that he would not have pled guilty.” Id.

      In this case, De Castro did not previously present his mens rea arguments to the Court and

thus Rule 52(b) is applicable. De Castro fails to make the necessary showing, however, and in fact

does not even advance the argument that he would not have entered his guilty plea had he been so

advised.    As the Greer Court observed, “structural errors are errors that affect the entire conduct

of the proceeding from beginning to end,” but “discrete defects in the criminal process - such as




4
  Both defendants had obviously forfeited their mens rea claims by failing to properly preserve
them in accordance with Federal Rule of Criminal Procedure 51(b), and therefore plain error
review was appropriate under Rule 52(b).
                                                   9
           Case 2:15-cr-00114-JS Document 83 Filed 09/13/21 Page 10 of 11




the omission of a single element from jury instructions or the omission of a required warning from

a Rule 11 plea colloquy - are not structural … “ 141 S. Ct. at 2100. Plain error review is therefore

clearly appropriate here under Rule 52(b).

        In any event, the Court finds there was no Rehaif error in this case. Mr. De Castro had ample

notice from both the guilty plea colloquy5 and the Indictment that he was being charged with



5
    At De Castro's Change of Plea hearing on April 12, 2017, the following exchange took place:

         THE COURT: And you understand that the Government, all they have to prove to prove
[you’re] guilty beyond a reasonable doubt, is that you were an alien and that you were in possession
of a firearm as stated in the - in the indictment.

               In other words, they have to prove that you knowingly possessed a firearm as
charged in the indictment and that at the time that you had the weapon with you - the weapon -
that you were illegally in the United States and unlawfully in the United States and that the
possession of the firearm was in or affecting commerce. And that simply means that that weapon
came from somebody outside the - the Commonwealth of Pennsylvania, you understand that,
right?

         THE DEFENDANT: Yes, Sir.

       THE COURT: I think, we had testimony on those issues at trial in any event, but you
understand that it would be the Government's obligation to prove that charge beyond a reasonable
doubt?

         THE DEFENDANT: I understand, sir.

(N.T. 4/12/17, pp. 28-29). …

        THE COURT: And you understand that, of course - and we'll talk about it in a few minutes
- that one of the consequences of your decision to plead guilty, is that you're going to be deported,
right?

         THE DEFENDANT: Yes, sir, hm-hmmm.

(N.T. 4/12/17, p. 30). …

        THE COURT: And you are - are in agreement, that one of the consequences of this case -
`cause you're not a citizen, you are a citizen of the Dominican Republic - is that you understand
one of the collateral consequences is that you will be - you will be deported and denied admission
to the United States in the future, right?
                                                  10
            Case 2:15-cr-00114-JS Document 83 Filed 09/13/21 Page 11 of 11




knowingly being an unlawful alien and with knowingly possessing the firearm in question and that

the onus was on the Government to prove both elements to prevail at trial. Having had the requisite

notice and having failed to make the showing required to meet his burden of establishing an

entitlement to plain error relief, De Castro is not entitled to relief under Rehaif and his petition for

writ of error coram nobis is also properly denied on this basis.

          An appropriate Order follows.



                                                               BY THE COURT:



                                                               /s/ Juan R. Sanchez
                                                               ___________________________
                                                               Juan R. Sanchez       C.J.




          THE DEFENDANT: Si, senor.

          THE COURT: If I understood it correctly, you had consulted a lawyer about this, right?

          THE DEFENDANT: Yes, sir.

       THE COURT: And so, you have consulted the lawyer and you know that one of the
immediate consequences is potential deportation and you will be denied admission to reenter the
United States in the foreseeable future, unless the - the Attorney General grants you permission,
you understand that, right?

          THE DEFENDANT: Yes, sir.

          THE COURT: And of course, understanding the consequences, you still want to plead
guilty?

          THE DEFENDANT: Yes, sir.

(N.T. 4/12/17, pp. 38-39).
                                                  11
